Hough, C. J.,
Dissenting. — I am unable to find anything in this record which warrants the statement that the defendant virtually admitted his guilt at the trial. He was charged generally with larceny, and for the reasons given in the opinion of the majority could not be convicted of embezzlement. The indictment was drawn under section 1307, and not under section 1322. Edward A. Evans, the owner of the mare charged to have been stolen, testified that he loaned the mare in question to the defendant, at his request. The defendant testified that Evans tendered the use of the mare to him. The circuit court charged the jury in substance that unless they believed from the testimony that the defendant borrowed the mare with the intent to steal her or to permanently convert her to his own use, they would find him not guilty; and that if they had a reasonable doubt as to whether the defendant conceived the intent to steal the mare before or at the time he got possession of her, they would find him not guilty. It was admitted by the defendant, at the trial, that he rode the horse off, and he did not pretend that he had ever returned her, but neither the fact that he rode the horse off, nor the fact that he did not return her, nor both combined, constituted larceny under the instructions given by the trial court, and approved by this court in the opinion of the majority. The intent to steal the mare when he borrowed her, or accepted the loan of her, as the fact may be, was. necessary to constitute the failure to return the mare, larceny under the indictment *379in this case; and this intent was not admitted by the defendant at the trial, nor was it confessed by him to any one— —certainly not directly; and I think not even by implication. The evidence of other similar offenses, introduced in violation of all law, doubtless settled that question with the jury.
In a note to section 218, 1 Greenleaf’s Evidence, (13 Ed.) on the subject of confessions,it is said: “The evidence must be confined to his confessions in .regard to the particular offense, of which he is indicted. If it relates to another and distinct crime it is inadmissible.” Reg. v. Butler, 2 Car. & Ker. 221. Vide also, State v. Goetz, 34 Mo. 85; State v. Harrold, 38 Mo. 496; State v. Daubert, 42 Mo. 242; State v. Reavis, 71 Mo. 419; State v. Greenwade, 72 Mo. 298; State v. Martin, 74 Mo. 547; State v. Underwood, 75 Mo. 230; State v. Turner, 76 Mo. 351. The decision in State v. Underwood, supra, is correct, for the reason that in that case it was impossible to separate that portion of the conversation of the prisoner relating to the offense with which he was charged, from that portion of the conversation relating to another offense.
The truth of all extrajudicial confessions is a matter for the jury, and not for the court. When incompetent and irrelevant testimony, damaging to the defendant has been admitted, it is not for this court to usurp the province o± the jury, and declare that excluding such incompetent testimony, the other evidence shows the defendant to be guilty. The case of Reg. v. Ball, Russ. & Ry., cited in the opinion of the majority, cannot be accepted as authority to the contrary. That decision was put .expressly upon the ground that there could be no new trial in felony. Chambre, J., said: “ If the case were clearly made out by proper evidence in such a way as to leave no doubt of the guilt of the prisoner in the mind of any reasonable man, they thought that as there could not be a new trial in felony, such a conviction ought not to be set aside because some other evidence had been given which ought not to have *380been, received; but if the ease, without such improper evidence, was not so clearly made out, and the improper evidence might be supposed to have had an effect on the mind of the jury, it would be otherwise.” In the contingency last stated the admission of the illegal testimony would operate as an acquittal, under the law in force in England when that decision was rendered, or the pardon of the accused recommended. A different rule prevails in this country, and the case cited is, therefore, inapplicable.
I am of opinion that the judgment of the circuit court should be reversed and the cause remanded, in order that the defendant may be convicted by a jury on legal and competent testimony, before he is punished.